El Juez Asociado Se. Hernández,
emitió la opinión del Tribunal.
Doña Cármen Hernández de Sus, Tecina de Aguadilla, falleció en diclia villa el diez y ocho de Octubre de mil ochocientos noventa y nueve, bajo testamento cerrado, otorgado en seis de Junio dét mismo año, que fue debida-mente protocolizado, y en la cláusula 5a. de dicho testa-mente declaró, entre los bienes de su propiedad, una casa de manipostería de altos y bajos, situada en la calle del Comercio de la referida villa, la misma que legó por la cláusula 7a. á Don Juan María Domenech y Anazagasti; en la 8a. instituyó por sus iónicos y universales herederos del remanente de sus bienes, después de satisfechos los le-gados, á Don Juan María, Don Juan Nepomuceno y Don Manuel María Domenech y Anazagasti; en la 9a. nombró *97albacea y contador partidor para cumplir cuanto dejaba dispuesto en su dicho testamento á Don Vicente Viñas y Martínez, con prórroga del término legal del albaceazgo á todo el que necesitara; y en la 10a. prohibió toda inter-vención judicial en el arreglo de su testamentaría, bajo-pena de que cualquiera de los herederos que la solicitara perdería su derecho y su porción acrecería á los demás.
A los pocos días de ocurrido el fallecimiento de la ex-presada señora, Doña Dolores Rola, solicitó del Juzgado Municipal de Aguadilla embargo preventivo contra los bienes de aquella señora para asegurar el cobro de cinco mil trescientos pesos de que se reputaba acreedora, y por . auto de 28 de Octubre citado, se decretó el referido embargo, el que se llevó á efecto, entre otros bienes, en la casa de la calle del Comercio de que era legatario Don Juan María Domenech y Anazagasti, embargo que fué anota-do en el Registro de la Propiedad de Aguadilla con fecha treinta y uno del propio Octubre, y cancelado en veinte y seis de Febrero de mil novecientos uno, á virtud de resolu-ción de la Corte de Distrito de Mayagiiez de once de Abril del año anterior, dictada en la pieza separada" de oposi-ción al embargo preventivo practicado en bienes de la su-cesión de Doña Cármen Hernández de Sus, á instancia de Doña Dolores Rola.
Por auto de doce de Abril citado la Corte de Distrito de Mayagiiez admitió la demanda interpuesta por Doña Dolores Rola contra el Albacea y herederos de Doña Cár-men Hernández de Sus para el cobro del crédito que ha-bía motivado el embargo preventivo, y á la vez se declaró no haber lugar á la ratificación de éste por haberse deja-do ya sin efecto, habiendo sido citados y emplazados en diez y seis del mismo Abril los herederos Don Juan Ma-ría, Don Juan Nepomuceno y Don Manuel María Dome-nech para que contestaran la demanda interpuesta.
Antes de que fuera cancelada en el Registro de la Pro-piedad de Aguadilla la anotación del embargo de la casa *98de la calle del Comercio de que se deja hecho mérito, y cuando ya habían sido citados y emplazados Don Juan María, Don Juan Uepomuceno y Don Manuel María Do-menech para contestar la demanda, por escritura públi-ca otorgada en la Ciudad de Ponee á veinte y seis de Sep-tiembre de mil novecientos, Don R. Ulpiano Colóm y Fe-rrer, apoderado general de Don Juan María Domenech y Anazagasti, vendió á Don Manuel Y. Domenech y Ferrer en precio y cantidad de tres mil quinientos dollars, que aquél confesó recibidos, la casa de que era legatario, y al propio tiempo como' apoderado del Don Juan María Do-menech y Anazagasti y de Don Juan Uepomuceno y Don Manuel María de iguales apellidos, los tres herederos de Doña Cármen Hernández de Sus, cedió y traspasó á favor de Don Javier Mariani y Palmieri todos los derechos y acciones que pudieran corresponder á sus poderdantes sobre los bienes que constituían la herencia de la expre-sada señora en precio y cantidad' de dos mil quinientos dollars, que también confesó recibidos el otorgante Don Ulpiano Colóm.
■ El Registrador de la Propiedad de Aguadilla denegó la inscripción de la expresada escritura de 26 de Setiem-bre de 1900, por existir el defecto insubsanable de no ser inscribible la casa de la calle del Comercio á nombre del vendedor Don Juan M'a. Domenech, en atención á que és-te la adquirió en concepto de legado de Da. Cármen Hernández de Sus, sin que conste la entrega ó'tradición que debe hacer el albacea ó heredero, no pudiendo el lega-tario ocupar por su propia autoridad la cosa legada y por tanto disponer de ella, según 'resolución de la Dirección General de los Registros de España de 4 de Febrero de 1880 y artículos 885,1025 y 1027 del Código Civil antiguo.
En vista de la negativa de inscripción del antedicho Registrador, se otorgó por Don Manuel Y. Domenech y Ferrer, Don Javier Mariani y Palmieri, y D. R. Ulpiano Colóm y Ferrer, como apoderado de Don Juan María Do-*99menecli y Anazagasti, en 28 de Agosto de 1901 un acta notarial, en la que hicieron constar que desde la muerte de la testadora Doña Oármen Hernández- de Sus, había hecho sus herederos entrega de la casa legada al legata-iio Y heredero Don Juan María Domenech y Anazagasti, quien, en uso de sus facultades como propietario de dicho finca, la había vendido a Don Manuel V. Domenech, lo que reconocía Don Javier Mariani como subrogado en to-dos los derechos y acciones correspondientes á los here-deros de Da. Cármen Hernández de Sus.
.No obstante, el acta notarial de que se deja hecho méri-to, el -Registrador de la Propiedad de Aguadilla insistió en negar la inscripción de la escritura de venta- de 26 de Setiembre de 1900, ya por no constar que interviniera en la entrega del legado el albacea testamentario D. :Vicente Yiñas Martínez, ya por no aparecer que hubiera sido li-quidado el caudal hereditario y estuvieran por tanto sa-tisfechos los créditos en su contra, cuyo pago tenía prela-ción al de los legados, no procediendo tomar anotación preventiva por tratarse de un defecto insubsanable.
No conforme la parte interesada con la negativa del Re-gistrador, elevó éste los antecedentes con su informe á la Corte Suprema para la resolución correspondiente, y el Tribunal dictó resolución en diez y ocho de Diciembre de mil novecientos uno, cuyos “Considerandos” y parte dis-positiva dicen así:
“Considerando que con la presentación en el Registro de la Pro-piedad de Aguadilla del acta notarial otorgada en veinte y ocho de Agosto del año próximo pasado por D. Javier Mariani y Palmieri, como cesionario de los rerelderos -de la -difunta Da. -Cármen Hernán-dez de Sus, lia debido estimarse subsanado el defecto que impedía la inscripción de la escritura de venta de la casa de que se trata en el presente recursó, toda vez que de diebo documento consta que la casa en cuestión fué entregada por los herederos instituidos en el testamento -de Da. Cármen Hernández al legatario D. Juan Ma. Do-meneeb, no siendo también necesaria la conformidad del.Albacea, *100como lo exige el Registrador en su segunda nota, rectificando lo que sobre este particular había consignado en la primera, puesto que, con arreglo al artículo 885 del Código Civil, tampoco se exige que la entrega del legado se verifique por el heredero y albacea conjunta-mente, sino por cualquiera de los dos indistintamente. — Consideran-do en cuanto al segundo motivo en que se funda la negativa del Re-gistrador, que tampoco es de estimarse, toda vez que, acreditada ca-mo está, la entrega ¡de la casa legada al legatario D. Juan María Do-meneeh desde la muerte de la testadora Da. Gármen Hernández, y no constando que esté intervenida judicialmente la testamentaría de dicha Sra., no hay razón que impida la inscripción de dicho in-mueble en el Registro de la Propiedad á favor del legatario que ad-quirió su dominio desde la muerte de la testadora; sin perjuicio de las acciones que puedan competir á los acreedores de la testamenta-ría para hacer efectivos sus créditos sobre los bienes de la herencia, y de los cuales deberán hacer uso ante los Tribunales de Justicia y en la forma correspondiente. — Considerando en cuanto á los artícu-los 1025 y 1027 del Código Civil, que también cita el Registrador en su nota, que no son aplicables al presente recurso, tanto porque en el caso de que se trata, el legado ha sido ya pagado por los herede-ros con la entrega al legatario de la casa legada, cuanto porque los preceptos que dichos artículos contienen, sólo son aplicables cuando los herederos han aceptado la herencia á beneficio de inventario, ó reservándose el derecho de deliberar sobre la aceptación ó repudia-ción de la misma, en ninguno de cuyos casos consta que se encuen-tre la herencia de Da. Carmen Hernández. — Considerando que no es de estimarse como temeraria la negativa del Registrador á inscri-bir la escritura de que se trata. Vistas las disposiciones legales ci-tadas. — íáe revoca la nota denegatoria puesta por el Registrador de la Propiedad de Aguadilla al pie de la escritura de venta á que se refiere el presente recurso, y se declara que procede inscribirla en el Registro de la Propiedad en'la forma correspondiente; sin especial condenación de costas.”
En cumplimiento de la anterior resolución, con fecha seis de Febrero de mil novecientos dos, fue inscrito en el Registro de la Propiedad de Aguadilla á favor de Don Juan Ma. Domenech y Atíazagasti el dominio de la casa de la calle del Comercio, como adquirida á título de heren-cia testada, en concepto de legado, sin perjuicio de las ac-ciones que puedan competir á los acreedores de la testa-*101ínentana para liacer efectivos sus créditos sobre los bie-nes de la herencia, y de las cuales deberán hacer uso ante los Tribunales de Justicia en la forma correspondiente; y también en la misma fecha fué inscrito á favor de Don Manuel Y. Domenech y Ferrer el dominio de la misma fin-ca adquirido de Don Juan María Domenech y Anazagasti por título de compra, sin que en el contrato se establecie-ra condición alguna que limitara las facultades del adqui-rente, estando la repetida finca libre de cargas.
Así las cosas, con motivo de sentencia firme recaída en el juicio declarativo seguido por Doña Dolores Rola contra la Sucesión de Doña Cármen Hernández de Sus, en cuya sentencia fueron condenados Don Juan María, Don Juan Nepomueeno y Don Manuel María Domenech, co.mo herederos de Doña Cármen Hernández de Sus, á satis-facer á la demandante la suma de mil ochocientos pesos provinciales con sus intereses legales desde la interposi-ción de dicha demanda, fué embargada en unión de otras fincas la repetida casa de la calle del Comercio para hacer efectivas las responsabilidades de la sucesión demandada, habiéndose tomado anotación preventiva de tal embargo en el Registro de la Propiedad de Aguadilla con fecha 21 de Julio, de mil novecientos dos, en cuya diligencia se hizo constar que Domenech y Ferrer era dueño de la repe-tida casa, aunque sin perjuicio de los acreedores de la tes-tamentaría de Doña Cármen Hernández de Sus.
Ese embargo'di ó lugar á que Don Manuel Y. Domenech y Ferrer, bajo dirección del Letrado Don H. M. Hutchi-son, presentara ante la Corte de Distrito de Mayagíiez de-manda de tercería de dominio contra Doña Dolores Rola y la Sucesión de Doña Cármen Hernández de Sus para que se declarara ser de su propiedad la casa embargada, que se describe en la demanda, y en su consecuencia sea excluida del embargo y remate, cancelándose la anotación preventiva del embargo y condenando en costas á los que se opusieron á su pretensión; á cuyo fin invocó, como fun-*102damentos de hecho, la escritura de venta de la casa otorga-da á su favor por Don Juan María Domenecli en veinte y seis de Setiembre de mil novecientos, y el acta notarial de veinte y ocho de Agosto de mil novecientos uno, documen-tos ambos inscritos en el Registro de la Propiedad de-Aguadilla; y citó como fundamentos de derecho los artí-culos 354, 355 y 1348 del Código Civil, el 24 de la Ley Hi-potecaria, y los 1530 y 1533 de la Ley de Enjuiciamiento Civil.
El Letrado Don Remando Vázquez, en representación de Doña Dolores Rola, se opuso á la demanda y formuló los siguientes pedimentos: — lo. Que se declare la nuli-dad de la escritura otorgada por D. Juan María Dome-nech á favor de Don Manuel V. Domeneeli en veinte y seis de Septiembre de mil novecientos. 2o. Que no habiendo lugar á esa nulidad, se declare rescindido el contrato de venta, cancelándose en uno ú otro caso la inscripción de dominio verificada en el Registro á nombre del compra-dor . 3o. Que por consecuencia de tal nulidad o rescisión se declare sin lugar la tercería interpuesta. 4o. Que aún cuando no haya lugar á la nulidad ó rescisión intere-sada, se desestime la tercería, mandando que continúe el procedimiento de apremio contra la casa objeto de dicha tercería, y que se cancele la inscripción verificada á nom-bre del tercerista. 5o. Que sea condenado en costas Don Manuel V. Domenech.
Alega Doña Dolores Rola, en apoyo de sus pretensiones, que. Doña Oármen Hernández de Sus instituyó en su tes-tamento por sus únicos y universales herederos de todos sus bienes, derechos y acciones, á Don Juan María, Don Juan Nepomuceno y Don Manuel María Domenech; que al Don Juan María legó además la casa objeto de la ter-cería; que entre otras deudas, dejó la testadora una á favor de la demandada, por la cantidad de novecientos pesos, y otra por igual suma á favor de Doña Adela Dome-*103üecli, consistente en dos pagarés, de los cuales doña Adela endosó el suyo á Doña Dolores Rola por valor recibido; qne por el montante de dichos dos pagarés, y por el impor-te de otro ascendente á tres mil quinientos pesos, .solicitó Doña Dolores en veinte y ocho de Octubre de mil ochocien-tos noventa y nueve embargo preventivo contra los bienes de la sucesión de Da. Cármen Hernández, habiéndose em-bargado tres casas, entre las que figura la que es materia del juicio, de cuyo embargo se tomó razón en el Registro de la Propiedad de Aguadilla, si bien luego se dejó sin efecto á virtud de oposición del albacea testamentario; que establecido juicio declarativo para el cobro de los tres documentos mencionados, fueron emplazados Don Juan María, Don Juan Nepomuceno y Don Manuel María Do-menech en diez y seis de Abril de mil novecientos, para que contestaran la demanda; que después de expedido mandamiento de embargo contra los bienes de la sucesión de Doña Cármen Hernández, y después de emplazado Don Juan María Domenech, vendió éste á su hijo Don Manuel Y. Domenech por escritura pública la casa que á aquél legó Doña Cármen Hernández; que esa escritura fué ins-crita en el Registro de la Propiedad de Aguadilla á vir-tud de resolución de esta Corte Suprema, sin perjuicio del derecho de los acreedores de Doña Cármen Hernán-dez; que en el juicio declarativo de que se deja hecho mé-rito recayó sentencia condenatoria en cuanto á mil ocho-cientos pesos provinciales el siete de Diciembre de mil novecientos, la cual obtuvo el carácter de firme, y cuya ejecución dió lugar al embargo de la casa de que se trata en unión de otras dos, anotándose el embargo en el Regis-tro de la Propiedad; y como fundamentos de derecho in-vocó Doña Dolores Rola los artículos 664, letras A. y B., 665, 667, 668, 992, 993, 1258, número 3o., 1264 y 1267 del Código Civil Revisado, con los concordantes del antiguo Código y el 71 de la Ley Hipotecaria.
La Corte de Distrito de Aguadilla, que reemplazó en o? *104conocimiento del pleito á la de Mayagüez, dictó sentencia que textualmente dice así:
"Habiendo sido esta cansa oída y juzgada por la Corte, los he-chos, las conclusiones de la ley y la decisión por escrito sobre la mis-ma han sido debidamente rendidas por la Corte, la que se encuen-tra unida á la causa, en donde el fallo fue dado en favor de D. Manuel V. Domenech, demandante, en contra de todos los demandados, y por las costas en contra de todos aquellos demandados que han contestado, disputando los derechos del demandante en las mate-rias que han sido objeto de discusión en este pleito. — Por lo tanto, por la presente se ordena, juzga y decreta, que el fallo es en favor del demandante, como se solicita por medio de la súplica de su de-manda, y en contra de los demandados y de cada uno de todos ellos, que todas las reclamaciones adversas de los demandados, y cada uno de ellos, y todas las personas reclamando ó que reclamen la casa que es objeto de esta acción colateral (de tercería de dominio, por medio de dichos demandados ó cualquiera de ellos, se juzgan, deci-den y decretan por medio de la presente sin validez y fundamento; y que en su consecuencia, el 'demandante será y es por la presente de-clarado y juzgado el dueño verdadero y legal de la casa que se describe en el hecho primero de la demanda y que se describirá más adelante, y que se libre orden de ejecución al Marshal para que haga efectiva esta sentencia y entregue la posesión de la finca á Manuel V. Domenech con abono de costas, cancelándose todo embargo ó ano-tación que se hubiese hecho en el Registro de la Propiedad sobre dicha finca en el pleito seguido por Dolores Rola contra la Sucesión de Oármen Hernández de Sus. Dicha propiedad está deslindada y descrita como sigue: Casa número cinco, sita en la calle del Comer-cio en la villa de Aguadilla, de dos pisos, de manipostería, de azo-tea, dividida en tres cuerpos, el primero de 20 metros 88 centíme-tros, de frente, por doce metros 52 centímetros de ancho; el segun-do cuerpo mide 27 metros 6 centímetros de fondo, por 6 metros 27 centímetros de ancho; y el tercer cuerpo mide 10 metros 2 centíme-tros de fondo por 6 metros 8 centímetros de ancho; y colinda por su frente con la calle del Comercio, por la derecha, entrando, el ojo de agua ó Río chico y la Sucesión de Gerardo Rabassa, por el fondo el mencionado ojo 'de agua, ó Río chico, y por la izquierda con la Su- ■ cesión Amell. — Arturo Aponte. — Juez de la'Corte.”
Contra esa sentencia interpuso la representación de *105Doña Dolores Kola recurso de apelación, y presentada ante esta Corte Suprema la copia correspondiente de autos formularon los Letrados de Doña Dolores Rola y de Don Manuel Y. Domenech sus respectivos alegatos, soli-citando el primero que se dictara sentencia en los térmi-nos solicitados en la demanda, é interesando el segundo que se desestime la apelación por no haber venido al ré-cord todas las pruebas practicadas por ambas partes, y de no haber lugar á esa pretensión, se confirme en todas sus partes el fallo apelado.
Obran en el récord todos los elementos necesarios para la decisión del recurso, como lo revelan los hechos que con sujeción al récord hemos expuesto, y en su vir-tud no cabe desestimar el recurso por deficiencia de la co-pia de autos presentadas á esta Corte Suprema; por lo que pasaremos á examinar las cuestiones sometidas al judicial debate.
Instituidos herederos de'Doña C ármen Hernández de Sus, Don Juan María, Don. Juan Nepomuceno y Don Manuel María Domenech y Anazagasti en el testamento otor-gado por aquélla el seis de Junio de mil ochocientos no-venta y nueve, y aceptada por éstos la herencia como lo demuestra la escritura pública de veinteyseis de Septiem-bre de mil novecientos, en que los tres cedieron y traspa-saron á favor de Don Javier Mariani y Palmieri todos los derechos y acciones que pudieran corresponderles' en dicha herencia, vinieron Don Juan María, Don Juan Hepo-mueeno y Don Manuel María Domenech y Anazagasti á suceder á la testadora en la universalidad de los derechos activos y pasivos transmisibles que ella tenía, y á repre-sentarla con carácter de universalidad, confundiéndose en los herederos los bienes de la herencia con los propios de los mismos al tenor de los artículos 664, letras A. y B., 667, 668 y 669 del Código Civil reformado, concordantes con los'659 y 661 del Código Civil antiguo; y en cuanto al *106legado de la casa do la calle del Comercio de Aguadilla, que Doña Cármen Hernández dejó á Don Juan María Dome-nech y Anazagasti, uno-de dichos herederos, por ser cosa específica y determinada, el legatario adquirió su propie-dad desde el fallecimiento de la testadora, y dicha casa se confundió 'también con sus propios bienes, viniendo Don Juan María Domenech á ser responsable igualmente con ella del cumplimiento de las obligaciones contraídas por su causante, en la propia forma en que estaban obligados los tres herederos una vez aceptada la herencia de Doña Cármen Hernández á responder con los bienes de ésta y con los suyos propios de dichas obligaciones.
Empero como Doña Dolores Rola no había adquirido ningún derecho real sobre la mencionada casa, ni en vida de Doña Cármen Hernández, ni después del fallecimiento de ésta, Don Juan María Domenech tenía el derecho de gozar y disponer de ella sin limitación de clase alguna por no existir ley que se lo impidiera, según la definición que de la propiedad dá el artículo 348 del Código Civil anti-guo, que es el 354 del Código revisado.
Ese derecho fué ejercitado libremente por Don Juan María Domenech, vendiendo la casa de que. se trata por escritura pública de veinte y seis de Septiembre de mil no-vecientos al tercerista Don Manuel Y. Domenech, y tal venta fué inscrita debidamente en el Registro de la Pro-piedad de Aguadilla á virtud de resolución de esta Corte Suprema de diez y ocho de Diciembre de mil novecientos uno, cuyos¡ fundamentos de derecho no han sido desvir-tuados en lo más mínimo por las alegaciones del aboga-do de Doña Dolores Rola.
Al verificarse la inscripción del dominio de la casa á favor de Don Manuel Y. Domenech, no estaba ésta afec-tada por carga real alguna, ni por la anotación del embargo que anteriormente se había practicado en ella, pues dicha anotación había sido cancelada; y si bien el Registra-*107dor de la Propiedad hizo constar en la anterior inscrip-ción de dominio á favor de Don Juan María Domeneeh que éste adquirió la casa á título de herencia testada, en ' concepto de legado, sin perjuicio de las acciones que pue-dan competir á los acreedores de la testamentaría para hacer efectivos sus créditos sobre los bienes de la herencia y de las cuales deberán hacer uso ante los Tribunales de Justicia en la forma correspondiente, esa frase no afir-ma ni supone que la casa en cuestión estuviera especial-mente sujeta á garantir las obligaciones personales de la testadora Dona Cármen Hernández, por más que deja-ba expedito el recurso de rescisión del contrato de venta que motivó la inscripción.
Pero tampoco cabe la rescisión de ese contrato solicita-da por Doña Dolores Rola, invocando los artículos 1258, número 3o., y 1264 del Código revisado, pues no se ha. jus-tificado que la Doña Dolores Rola no pueda cobrar lo que se le deba, sino mediante la realización de la casa de que se trata, por carecer de otros bienes los herederos; y aun-que se expidió mandamiento para el embargo de la referi-da casa y se anotó éste en el Registro de la Propiedad de Aguadilla antes de la venta de la misma, tal embargo fue cancelado y no puede producir los efectos que la ley le señala.
Por las razones expuestas no cabe anular ni rescindir el contrato de venta de la casa de que se trata, otorgado por Don Juan María Domeneeh á favor de Don Manuel Y. Domeneeh en veinte y seis de Septiembre de mil nove-cientos, ni declarar con lugar los demás, pronunciamientos solicitados por Doña Dolores Rola en su escrito de deman-da, y debe confirmarse la sentencia que dictó la Corte de Distrito de Aguadilla en diez de Diciembre del año próxi-mo pasado, con las costas del recurso á cargo de la parte apelante.

Confirmada,.

*108Jueces concurrentes: Sres. Presidente Quiñones y Aso-' ciados, Figueras, MacLeary y Wolf.